*891On October 29, 1982, four inmates from the Otisville prison facility were assigned to work under the supervision of a corrections officer in a park near a residential community. Claimants allege that the officer allowed two inmates, a convicted burglar and a convicted robber, to wander off. The prisoners took the opportunity to break into claimants’ home, where they stole jewelry and other property. The claimants were not at home at the time and, as the property was subsequently recovered, no claim is made for either property damage or direct physical injury. Claimants seek to recover solely for psychological damage “by reason of the violation of [their] privacy and of the privacy of [their] home such that [they have] an uncontrollable fear of being in [their] home alone” or “of returning to [their] home when the home is empty”.
It is not necessary to pass upon claimants’ contention that the State owed a duty to nearby community residents to protect against foreseeable crimes committed by inmates who were either negligently or intentionally permitted to wander off at liberty, in view of the fact that the claimed consequential emotional injuries are not compensable under New York law (Kennedy v McKesson Co., 58 NY2d 500; Tobin v Grossman, 24 NY2d 609). While the invasion of the sanctity of claimants’ home was understandably emotionally shocking, such injuries are compensable only when they are a direct, rather than a consequential, result of the breach of a duty (Kennedy v McKesson Co., supra). Bracken, Rubin and Lawrence, JJ., concur.